Name: Commission Regulation (EC) No 1112/94 of 16 May 1994 amending Regulation (EC) No 3389/93 on the opening of a standing invitation to tender for the sale on the internal market of barley held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 122/2 Official Journal of the European Communities 17. 5. 94 COMMISSION REGULATION (EC) No 1112/94 of 16 May 1994 amending Regulation (EC) No 3389/93 on the opening of a standing invitation to tender for the sale on the internal market of barley held by the Danish intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas the last partial invitation to tender under Commission Regulation (EC) No 3389/93 (*), as amended by Regulation (EC) No 605/94 (6), should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) of Regulation (EC) No 3389/93 is replaced by the following : '2 . The final date for the submission of tenders for the last partial invitation to tender shall expire on 28 June 1994.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 191 , 31 . 7. 1993, p . 76. 0 OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 306, 11 . 12. 1993, p. 24. (6) OJ No L 77, 19 . 3. 1994, p. 3 .